Citation Nr: 0119594	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis, 
L5-S1, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to September 
1954, from May to June 1955, and from July 1955 to April 
1966.  This appeal arises from a December 1997 rating 
decision of the Department of Veterans Affairs (VA), 
Pittsburgh, Pennsylvania, regional office (RO).  

In May 2001, a hearing was held in Pittsburgh, Pennsylvania, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000).  


REMAND

The veteran is currently seeking an increased evaluation for 
his service connected low back disability, described as 
spondylolisthesis, L5-S1.  Review of the record indicates 
that the veteran was last examined for VA compensation 
purposes in March 1998.  At that time, neurological 
examination resulted in a diagnosis of osteoarthritis of the 
lumbar spine.  

The veteran has reported that his low back disability has 
worsened since the last examination.  It is unclear upon what 
basis the current 20 percent evaluation has been made, or 
whether the service connected disability includes arthritis.  
If it does, the veteran may be entitled to a separate rating.  
See the VA General Counsel's opinion, VAOGPREC 23-97.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 (2000) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "function loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2000), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  38 
C.F.R. § 4.40 (2000).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2000).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

During the pendency of this appeal, an expanded duty to 
assist has been imposed by law.  VA is obligated under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5103) to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  This assistance includes the duty to provide a 
medical examination or obtain a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  Accordingly, the RO should schedule the veteran for a 
VA orthopedic examination of the lower back.

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should schedule the veteran 
for an examination by a VA orthopedist at 
the Oakland VA Medical Center in 
Pittsburgh to determine the nature and 
extent of any lower back pathology.  The 
entire claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report 
should contain detailed accounts of all 
manifestations of joint pathology found 
to be present.  All necessary tests, 
including X-ray studies of the lower 
back, should be conducted and the 
examiner should review the results of the 
testing prior to completion of the 
report.  Special attention should be 
given to the presence or absence of 
neurological deficits, pain, any 
limitation of motion, instability and 
weakness.  The examination reports should 
include descriptions of the effect, if 
any, of the veteran's pain on the 
function and movement of the lumbosacral 
spine.  The report of examination should 
include complete rationale for the 
conclusions reached.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000). 

3.  Following completion of the above, 
the RO should review the veteran's claim 
with regard to the additional evidence 
obtained.  In this regard, the RO should 
note that the VA Office of General 
Counsel has issued a precedent opinion 
regarding multiple ratings for arthritis 
and other musculoskeletal disabilities.  
The General Counsel held that a single 
musculoskeletal disability may receive 
separate ratings under the diagnostic 
codes for arthritis (5003 and/or 5010) 
and under diagnostic codes which rate 
musculoskeletal disabilities under 
criteria other than limitation of motion.  
VAOGPREC 23-97.  Thus, the RO must 
consider the cited GC opinion in the 
rating of the back disability.

Following the above, a supplemental statement of the case 
should be furnished to the veteran and his representative.  
They should be given a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




